Citation Nr: 1202950	
Decision Date: 01/26/12    Archive Date: 02/07/12

DOCKET NO.  07-24 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an initial disability rating for posttraumatic stress disorder (PTSD) in excess of 30 percent prior to March 1, 2011 and in excess of 70 percent thereafter (excluding a temporary total evaluation from August 28, 2007 through February 28, 2011). 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to January 1970.

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2007 rating decisions by a Regional Office (RO) of the United States Department of Veterans Affairs (VA), which granted service connection for PTSD, effective September 25, 2006, and assigned a disability rating of 10 percent.  In a January 2008 rating decision, the RO increased the initial rating to 30 percent, and granted a temporary total rating due to hospitalization, effective from August 28, 2007, to November 30, 2007. In an October 2011 rating, the RO increased the rating to 70 percent effective March 1, 2011.

In November 2010, the Board remanded the case to the RO, via the VA Appeals Management Center (AMC), for the development of additional evidence. The case is once again before the Board.

As the record raises the question of entitlement to a TDIU based on the Veteran's service connected PTSD, that issue has been included on the cover page.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (a TDIU claim is part of an increased rating claim when such claim is raised by the record).

In an October 2011 letter to the AMC, the Veteran, through his representative, argued that the 70 percent rating for PTSD assigned by the AMC effective March 1, 2011, should be effective October 1, 2006. The Veteran asserted that his rating appeal should go forward, with consideration of the effective date to be included. Because the Veteran appealed the initial rating assigned for his PTSD, and his appeal continued after the AMC granted the rating increase, the Board herein is addressing the appropriate ratings for the entire period since the effective date of service connection.

In an October 2011 letter, the Veteran, through his representative, noted that he is married, and that his benefits should reflect his having a dependant. That issue has not been adjudicated by the AOJ, so the Board does not have jurisdiction over it. It is referred to the AOJ for appropriate action.

For the reasons explained below, the issue of entitlement to a total disability rating based on individual unemployability is REMANDED to the RO via the Appeals Management Center (AMC).  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1. Prior to March 1, 2001, the Veteran's PTSD did not result in impairment of thought process or speech, nor was a flat affect shown; Global Assessment of Functioning scores primarily reflected moderate symptomatology. 

2. From March 1, 2001, total occupational and social impairment has not been shown.


CONCLUSIONS OF LAW

1. Prior to March 1, 2011, the criteria for a disability rating in excess of 30 percent have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

2. The criteria for a disability rating in excess of 70 percent for PTSD from March 1, 2011 have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim for VA benefits. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011). The United States Court of Appeals for Veterans Claims (Court) has stated that the requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). Insufficiency in the timing or content of VCAA notice is harmless, however, if the errors are not prejudicial to the claimant. Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, VA provided the Veteran notice in a letter issued October 2006, prior to the decision on appeal, regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA. This letter also informed the Veteran how VA determines disability ratings and effective dates and the types of information that impacts those decisions.  Letters addressing the request for a higher rating were issued in May 2008 and March 2009. 

The appeal for higher rating for PTSD, however, arises from the initial award of service connection. In Dingess, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled. Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i). Thus, VA's duty to notify in this case has been satisfied. See generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service-connected disability fall under the category of "original claims").

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, post-service treatment records, VA examination reports, records from the Social Security Administration (SSA), and hearing transcripts. In addition, the Board's remand instructions have been substantially fulfilled. VA obtained the records related to the Veteran's claim for SSA disability benefits and obtained recent VA treatment records. The Veteran had additional VA mental health examinations. Accordingly, the Board finds that there has been substantial compliance with the remand directives. See Stegall v. West, 11 Vet. App. 268 (1998).

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence. The Veteran actively participated in the claims process by submitting evidence and argument, testifying at a hearing, and reporting for examinations. Therefore, he was provided with a meaningful opportunity to participate in the claims process, and he has done so. Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran's interests. See Pelegrini, 18 Vet. App. at 121. Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits. See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Ratings for PTSD

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011). Separate diagnostic codes identify the various disabilities. Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1. Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2011); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2011); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2011); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2011). See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings. Fenderson v. West, 12 Vet. App. 119 (1999).


The Rating Schedule provides for evaluating mental disorders such as PTSD under a General Rating Formula for Mental Disorders.  That formula provides for ratings as follows:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name  ....................... 100 percent

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships  ........................................................ 70 percent

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships  .................................................... 50 percent

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events) ... 30 percent

38 C.F.R. § 4.130.

One factor which may be considered is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness." Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); see also Richard v. Brown, 9 Vet. App. 266 (1996). GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. A score of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers). A GAF score of 41 to 50 indicates serious symptoms and serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep job), while a GAF score of 31 to 40 indicates major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work). See Diagnostic and Statistical Manual of Mental Disorders, (4th ed. 1994) ((DSM-IV)). While the Rating Schedule does indicate that the rating agency must be familiar with the DSM IV, it does not assign disability percentages based solely on GAF scores. See 38 C.F.R. § 4.130 (2011).

The Board has reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In July 2006, the Veteran entered VA outpatient mental health treatment for substance abuse. He related a traumatic incident during service, a fire on the aircraft carrier on which he served that resulted in servicemembers' deaths. A psychologist indicated that the Veteran should be assessed for PTSD. In August 2006, he stated that over the preceding three years he had been employed only in occasional day work. In January 2007, he related feeling depressed and tired and being unable to hold a job. In January 2007, he reported that a few years earlier he took early retirement from a job as a chef at a hospital. He stated that he retired when he expected he would be fired because of performance issues related to substance abuse. In February 2007, he reported feeling depressed. He was on medication for sleep. He reported a sad mood, and denied poor concentration, hopelessness, or suicidal ideation. A treating clinician observed that the Veteran was calm, and had normal speech, a dysphoric mood, tearfulness, organized thought processes, good insight, and good judgment. The clinician assigned a GAF score of 50.  VA treatment records from early March 2007 noted GAF scores of 50.

In March 2007, the Veteran had a mental status examination at a state veterans facility. He reported a long history of substance abuse. He related the incident of the fire during service, and reported symptoms consistent with PTSD. He reported having a depressed mood most days, and having insomnia, nightmares, and fear of enclosed spaces. He stated that he had panic attacks, irritability, and trouble concentrating. He denied suicidal or homicidal ideation. The examiner noted he last used cocaine and heroin in January 2007.  Testing revealed some paranoid thinking and a moderate level of depressive symptoms. The examiner found that the Veteran met the criteria for a diagnosis of PTSD, and that his symptoms and impairment of functioning were both severe. The examiner listed diagnoses of polysubstance dependence in early full remission, PTSD, and depressive disorder. The examiner assigned a current GAF score of 51 to 60.

The Veteran had a VA PTSD examination in April 2007. He indicated that during the fire on the aircraft carrier he was afraid of dying. He stated that after the fire he was upset by the deaths of others and felt anxious as he continued his duties in the area where the fire occurred. He stated that he began abusing substances during service and continued after service. He stated that in 2004 he left his job as a chef, which he had held for eighteen years. He reported that he had been separated from his wife and essentially homeless since 2004, and that presently he resided at a state veterans home. He reported having nightmares, daily intrusive thoughts about the fire, and a fear of being in enclosed spaces. He indicated that he was on medications to treat insomnia and depression. The examiner observed that the Veteran was dysphoric, with restriction in affective range. There was no evidence of thought disorder or hallucinations, and the Veteran's insight and judgment were fair. The examiner found that the Veteran had PTSD, with symptoms in the mild to moderate range. The examiner also included an impression of polysubstance dependence in early remission. The examiner assigned a GAF score of 53.

Notes from July 2007 VA treatment for substance abuse and PTSD reflect that the Veteran reported sleeping well. His memory and concentration were intact. His speech and thought processes and content were normal. He denied hallucinations. The Veteran received VA inpatient treatment for PTSD for three months beginning August 28, 2007. A temporary 100 percent rating was assigned for that period. In 2009, the SSA found that the Veteran was disabled effective from August 2007, due to a primary diagnosis of right shoulder impairment and a secondary diagnosis of PTSD.

In October 2007, the Veteran had a hearing before a Decision Review Officer at the RO. He stated that he was in inpatient treatment for PTSD. He reported that he was separated from his wife, and that he had difficulty in his relationships with his grown children. He stated that he avoided crowded places, and that he had trouble with his short term memory. He indicated that he had panic attacks. He reported that clinicians had prescribed and adjusted medications to address his symptoms.

From the 2007 hospitalization, the Veteran moved to VA Compensated Work Therapy Residential Treatment (CWTTR). Clinicians continued medications for depression and insomnia. In December 2007, a treating clinician found that the Veteran had a depressed mood and a mildly constricted affect. Speech and thought processes were normal, and insight and judgment were fair. There was no evidence of mania, psychosis, or suicidal or homicidal ideation. The clinician assigned a GAF score of 55.

In early 2008, adjustments were made in the Veteran's psychiatric medications. During that year he was also noted to be working part time in the VA cemetery as part of his treatment.  He stated he would not seek full time work due to physical pain.  In April 2008, the Veteran reported low energy and sleep interruptions. A clinician assigned a GAF score of 49. In May 2008, the Veteran left the VA CWTTR and went back to residing in the state veterans home. A May 2008 treatment record indicated a GAF score of 55 was assigned. In September 2008, the Veteran reported that on medications his anxiety and depressed moods were less severe. A clinician assigned a GAF score of 55. Later in 2008, the Veteran enrolled in vocational courses. In December 2008, he reported that he was doing well in his courses. In February 2009, the Veteran reported having some depression symptoms, but indicated that he was able to focus at school. A clinician noted that the Veteran had normal speech and good insight and judgment, with no evidence of intoxication, mania, or psychosis. The clinician assigned a GAF score of 55. In April 2009, the Veteran reported sleep interruptions due to cocaine dreams, anhedonia, and poor concentration.  GAF scores of 55 were assigned during this month and in May 2009 treatment reports. In VA treatment, a clinician noted in May 2009 that the Veteran's mood was depressed.

In May 2009, private physician M. B., M.D., completed a statement regarding the Veteran's mental ability to do work-related activities. The statement was completed and submitted for purposes of the Veteran's claim for SSA disability benefits. Dr. B. stated that the Veteran's PTSD, depression, and decreased concentration caused the Veteran mild impairment in carrying out simple instructions and moderate impairment in understanding and carrying out complex instructions. Dr. B. indicated that the Veteran's PTSD produced moderate impairment in interacting appropriately with coworkers, supervisors, and the public, and marked impairment in responding appropriately to usual work situations. Dr. B. found that the Veteran's memory and concentration were impaired, and that his mental illness persisted during periods of prolonged abstinence from substance abuse.

In September 2009, the Veteran reported difficulty sleeping, due to nightmares. The clinician found that the Veteran had a dysthymic affect, with normal speech and thought processes and good judgment and insight. The Veteran denied hallucinations and suicidal or homicidal ideation. In October 2009, the Veteran reported moving out of the state veterans home into an apartment. In November 2009, the Veteran reported a stable mood. The clinician noted normal speech and thought process, and good judgment and insight. The clinician assigned a GAF score of 65.

In VA outpatient mental health treatment in January 2010, the Veteran reported feeling depressed. He related passive suicidal ideation. He did not report hallucinations. The clinician found that the Veteran had a dysthymic affect, normal speech and thought processes, and good judgment and insight. The Veteran's psychiatric medications were continued. In February 2010, the Veteran reported an improved mood, and denied suicidal ideation. The clinician assigned a GAF score of 65. In April 2010, the Veteran reported difficulty adjusting to living on his own away from the state veterans home. The clinician assigned a GAF score of 55. In July 2010, the Veteran reported that he lived alone, remained separated from his wife, and had strained relationships with his grown children and his grandchildren. He indicated that he had not held employment since 2004. He related recent episodes of a relapse to marijuana use and a temporary self-discontinuation of his psychiatric medications. He reported ongoing irritability and exaggerated startle response. He denied hallucinations or suicidal or homicidal ideation. The clinician found questionable judgment, but normal speech and thought processes. The clinician assigned a GAF score of 55. In late 2010 and early 2011, the Veteran attended a VA Cognitive Processing Therapy (CPT) group.

In the September 2010 hearing, the Veteran reported that he continued in VA outpatient treatment for PTSD. He indicated that with turnover in treatment personnel he experienced setbacks and worsening of his PTSD symptoms. He stated that he had periods of depression, agitation, and rage. He related that for several days he experienced road rage so severe that he stopped driving and stayed home. He stated that he had difficulty improving his relationship with his estranged wife, and that he had limited contact with his grown children. He indicated that he had engaged in domestic violence. He stated that he had panic attacks a couple of times a week. He reported having problems with short term memory, such as forgetting to bring his psychiatric medications when he went out of town. He related having ongoing depression that became much worse if he went off his antidepressant medication.

In the November 2010 remand, the Board instructed that the Veteran receive a VA mental health examination to determine the current severity of his PTSD. The Veteran had a VA PTSD examination in December 2010. The Veteran's claims file was not available for the examiner to review. The Veteran reported that he remained free of drug and alcohol abuse. He indicated that he lived with a friend. He indicated that he continued to be separated from his wife, and continued to have strained relationships with his children and grandchildren. He reported that his PTSD continued to be manifested by sleep difficulty, frequent nightmares, intrusive thoughts, irritability, exaggerated startle response, hypervigilance, and avoidance. He stated that he preferred to spend time alone because he feared that his PTSD symptoms would increase. The examiner indicated that his PTSD and depressive symptoms made it very difficult to work, take care of things at home, or get along with other people. He reported that he continued on medications for depression and insomnia. The examiner found that the Veteran's mood was labile, and that his affect was mildly anxious to calm. The Veteran's speech was normal, and his memory, attention, and concentration were intact. There was no evidence of psychosis, paranoia, or mania, and the Veteran denied suicidal and homicidal ideation. The examiner assigned a GAF score of 55. The examiner stated that the Veteran's persistent symptoms of PTSD and major depression made him unable to sustain employment of any kind.

The Veteran had another VA PTSD examination in March 2011. The examiner reported having reviewed the Veteran's claims file. The Veteran reported that while attending a PTSD group he experienced a severe increase in PTSD symptoms. He indicated that mood swings, irritability, anger, and problems with interacting with people impaired his occupational and social functioning. He stated that he frequently isolated himself to avoid conflict. He denied suicidal ideation. The examiner observed that the Veteran was oriented, with a dysphoric mood, and normal speech and thought processes. There was no evidence of hallucinations. The examiner assigned a GAF score of 45. The examiner found that, since the December 2010 examination, the Veteran appeared to be experiencing more severe difficulties in social and occupational functioning. The examiner stated that the Veteran's PTSD and major depression resulted in deficiencies in work, family relations, thinking, and mood.

In a May 2011 statement, the Veteran reported that his PTSD symptoms had worsened greatly since he began attending the CPT group. He stated that his emotions became uncontrolled. He indicated that he isolated himself in his room for a month, and that he relapsed into substance use after several years without such use.

Upon consideration of the record as a whole, the Board finds that an evaluation in excess of 30 percent is not warranted prior to March 1, 2011 (exclusive of the period of the temporary total rating).  During this period, there was no indication of impaired speech or thought processes, and his insight and judgment were generally good, and his affect has not been reported as being flat.  He reported that he retired because he was concerned about being fired due to substance abuse, and treatment records from 2008 note he worked part time at the VA cemetery as part of his therapy. Although he reported have panic attacks, such complaint, along with anxiety and depression, are contemplated in the 30 percent evaluation assigned.  Panic attacks occurring more than once a week have not been shown in the treatment records. Moreover, GAF scores during this time period ranged from 49 to 65, with a few scores below 51 noted in February and March 2007 and one in April 2008, with GAF scores during the same months or immediately preceding and following those months being above 51.  During the period prior to March 2011, most of the GAF scores assigned during VA treatment, on private records, and on VA examinations were 55 or better.  Such scores reflect moderate or mild impairment.  The Board acknowledges the statement by the December 2010 VA examiner that the Veteran appeared to be unable to sustain employment due to major depression and PTSD.  However, that examiner did not review the claims file, which notes physical impairments were the primary basis for the award of SSA benefits, the Veteran's contentions in 2008 that he could not seek full time employment due to physical disabilities.  Moreover, his conclusion appears inconsistent with the GAF score he assigned and his report of psychological testing reflecting depressive symptoms only in the moderate range.  Accordingly, less probative weight is assigned to the opinion on this examination.  

While the Veteran has some impairment in occupational and social functioning during this time period, the medical evidence reflects symptomatology which more nearly approximates the 30 percent evaluation assigned during the period prior to March 1, 2011.  This conclusion is supported by the overwhelming majority of the GAF scores assigned during this period, reflecting primarily moderate impairment. 

The RO assigned a 70 percent rating effective March 1, 2011, the date of a VA examination.  The record does not show PTSD manifestations consistent with the Rating Schedule criteria for a 100 percent rating. The Veteran does not have gross impairment in thought processes or communication. There is no evidence of persistent delusions, hallucinations, or grossly inappropriate behavior. The Veteran has not suggested, and clinicians have not perceived, that he is in persistent danger of hurting himself or others. There have been no reports of the Veteran being unable to perform activities of daily living, being disoriented, or having severe memory loss. The preponderance of the evidence thus is against the assignment of a schedular rating higher than 70 percent.

As a final matter, the Board has considered whether the Veteran's disability presents a disability picture so exceptional or unusual as to render impractical the application of the regular standards of the Rating Schedule, such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted. See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996). The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical."). Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology, and provide higher ratings for disability levels more severe than those shown by the evidence. Thus, his disability picture is contemplated by the rating schedule, and ratings under that schedule are therefore adequate. See Thun v. Peake, 22 Vet. App. 111, 115 (2008). Consequently, referral for extraschedular consideration is not warranted.


ORDER

Prior to March 1, 2011, a disability rating in excess of 30 percent for PTSD (exclusive of the period of a temporary total rating from August 28, 2007 through November 30, 2007) is denied.

From March 1, 2011, a disability rating in excess of 70 percent for PTSD is denied.



REMAND

The Veteran has asserted, and mental health professionals have stated, that the effects of the Veteran's PTSD make him unable to sustain regular employment. 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that a veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id. 

The Board notes the Veteran has not been provided with VCAA notice concerning a claim for a TDIU nor does the record contain current information concerning employment.

Accordingly, the issue is REMANDED for the following action:

1.  Issue a VCAA notice letter advising the Veteran of the information and evidence necessary to substantiate a claim for a total disability rating based on individual unemployability.  Include a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to complete. 

2.  After conducting any additional development deemed necessary, the RO/AMC should adjudicate the claim for a TDIU.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, which includes the pertinent regulations governing a TDIU claim, and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if appropriate.

The Board intimates no opinion as to the ultimate outcome of this case.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


